By the Court.
A mortgagee cannot purchase in a mortgage and compel the mortgagor to redeem both or neither, if one piece of land be of more value than the debt charged upon it, the interest of the mortgagor can be taken by his creditors by process of law only ; it is not to be subjected to forfeiture for non-payment of other debts, charged upon other lands, and to other creditors.
Decree affirmed.
The defendant then moved, that the time of redemption be extended to one year from this term of the Court.
But, by the Court. The Statute limits the time to one year from rendition of judgment; as judgment was rendered at the fact term, this Court cannot, as a Court of law, extend the time of redemption. See Judiciary Act, Sec. 76, 1 Stat. B4.